Citation Nr: 0210000	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  00-12 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 
13, 1998, for the grant of total disability evaluation based 
on individual unemployability (TDIU).

2.  Entitlement to an earlier effective date prior to June 
26, 1990, for the grant of a 10 percent disability rating for 
lumbosacral strain.

3.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of November 4, 1963, which evaluated the 
veteran's service connected lumbar strain as zero percent 
disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran served on active duty from May 1954 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations by the Albuquerque, New 
Mexico, Department of Veterans' Affairs (VA) Regional Office 
(RO).

By a rating decision dated in December 1999, the RO granted 
entitlement to TDIU and assigned an effective date of August 
13, 1998.  This rating decision also addressed the veteran's 
service-connected lumbosacral strain, which had been 
evaluated as 10 percent disabling from June 26, 1990, and 
noted that the evaluation for lumbosacral strain was subsumed 
by the now service-connected degenerative disc disease for 
which an evaluation of 60 percent was assigned as of August 
13, 1998.  Notice of this decision was sent to the veteran in 
an undated letter.  On April 26, 2000 the veteran filed a 
statement asserting entitlement to an earlier effective date 
for TDIU.  

In a January 2001 rating decision, the RO denied a claim for 
entitlement to specially adapted housing.  This decision also 
listed the effective dates assigned for the veteran's service 
connected back disabilities, to include the lumbosacral 
strain formerly evaluated as 10 percent disabling as of June 
26, 1990.  Notice of this decision was sent on January 16, 
2001.  On March 29, 2001, the veteran filed a VA Form 9, 
which specifically expressed disagreement with the effective 
date assigned for the 10 percent evaluation for lumbosacral 
strain.  This was received by the RO on April 2, 2001.  

In March 2001, the RO denied entitlement to an earlier 
effective date for TDIU and also determined that an earlier 
rating decision dated in November 1969 was not clearly and 
unmistakably erroneous.  Notice of this decision was sent on 
May 14, 2001.  The veteran submitted a statement to the RO on 
May 29, 2001, which expressed disagreement with the RO's 
denial of an earlier effective date for the TDIU and with the 
RO's determination that the November 1963 decision was not 
clearly and unmistakably erroneous.  

In December 2001, the Board determined that the veteran had 
filed a notice of disagreement with the above issues.  The 
Board remanded the case to the RO for the RO to furnish a 
statement of the case addressing these issues.  The Board 
pointed out that when there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).

This case was returned to the Board in May 2002, and in June 
2002 the veteran's motion for reconsideration of a September 
1994 Board decision was denied.  However, prior to returning 
the case to the Board, the RO did not issue the required 
statement of the case.  

Therefore, the case must be remanded again for due process 
purposes.  Id.; see also Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
Thus, if any additional development is 
indicated it should be accomplished.

3.  Thereafter, the RO should issue to 
the veteran and his representative a 
Statement of the Case on the issues of 
entitlement to an earlier effective date 
for TDIU and entitlement to an earlier 
effective date for assignment of a 10 
percent evaluation for lumbosacral 
strain, and the issue of whether there 
was CUE in rating decision of November 
1963.  Manlincon v. West, 12 Vet. App. 
238 (1999).  An appropriate period of 
time should be allowed for response.

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action.  The Board intimates no opinion as to the 
ultimate outcome of this matter.  The veteran need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




